Title: To George Washington from Thomas Jefferson, 4 January 1792
From: Jefferson, Thomas
To: Washington, George



Sir
Philadelphia Jan. 4 1792.

Having been in conversation to-day with Monsr Payan, one of the St Domingo deputies, I took occasion to enquire of him the footing on which our commerce there stands at present, & particularly whether the colonial arret of 1789 permitting a free importation of our flour till 1793 was still in force. he answered that that arret was revoked in France on the clamours of the merchants there: but that the permission to carry flour, & he thinks to bring away coffee & sugar, was immediately renewed by the governor. Whether this has been regularly kept up by renewed arrets during the present troubles he cannot say, but is sure that in practice it has never been discontinued, & that not by contraband, but openly & legally as is understood. the public application to us to send flour there is a proof of it. instead therefore of resting this permission on a colonial arret till 1793, it should be rested on temporary arrets renewed from time to time as heretofore. this correction of the notes I took the liberty of laying before you with the table containing a comparative view of our commerce with France & England, I have thought it my duty to make. I have the honor to be with the most perfect respect & attachment Sir your most obedt & most humble sert

Th: Jefferson

